UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 2, 2012 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-11038 41-0857886 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 4201 Woodland Road P.O. Box 69 Circle Pines, Minnesota (Address of Principal Executive Offices) (Zip Code) (763) 225-6600 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The 2012 Annual Meeting of Stockholders of Northern Technologies International Corporation was held on February 2, 2012. The final results of the stockholder vote on each proposal brought before the meeting were as follows: For Against/Withheld Abstain Broker Non-Votes Proposal One— Election of directors, each to serve for a term of one year Pierre Chenu - Soo-Keong Koh - Sunggyu Lee, Ph.D. - G. Patrick Lynch - Ramani Narayan, Ph.D. - Richard J. Nigon - Mark J. Stone - Proposal Two—Ratification of the selection of Baker Tilly Virchow Krause, LLP as NTIC’s independent registered public accounting firm for the year ending August 31, 2012 Each proposal was approved by NTIC’s stockholders by the required vote. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION By: Matthew C. Wolsfeld Chief Financial Officer and Corporate Secretary Dated:February 2, 2012
